Citation Nr: 1704126	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  10-49 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD), also claimed as acid reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1988 and November 1989 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied an increased rating for the Veteran's service-connected GERD.  In a subsequent March 2013 rating decision, the RO awarded the Veteran a compensable rating of 10 percent for his service-connected GERD.  Although the RO granted a higher disability rating, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an increased rating for his service-connected GERD.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA was required to provide a contemporaneous medical examination because the appellant presented evidence of a "material change" in his condition since the prior VA examination).

The Veteran was afforded a VA examination in February 2010 for his increased rating claim.  At the time, the Veteran did not claim that he had trouble swallowing.  

In December 2012, the Veteran's private physician found that the Veteran had persistently recurrent epigastric distress, pyrosis, reflux, substernal arm or shoulder pain, and sleep disturbance. The physician noted that the Veteran's esophageal condition did not impact his ability to work.  See VA Form 21-0960G-1 (Esophageal Conditions - Disability Benefits Questionnaire).

Neither of the examination reports specifically opine as to whether or not the Veteran's symptoms are productive of considerable or severe impairment of health.  

The Veteran states that he now has and continues to have problems swallowing liquids at times, that he has been to the emergency room for his GERD because he is unable to tell whether his pain related to his GERD or if he is having a heart attack, and that he sleeps with his bed raised at the headboard.  See May 2016 correspondence.  In light of the above, the Board finds that a more contemporaneous VA examination is necessary for the purpose of ascertaining the current severity of the Veteran's service-connected GERD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  The examiner should opine as to the severity of the Veteran's impairment of health caused by his GERD.

Prior to obtaining a new VA examination, any outstanding VA outpatient treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in January 2010.  The Veteran has also indicated that there are outstanding private treatment records from Riverside Internal Medicine and Family Care and there may be outstanding records from Sentara General.  See May 2016 correspondence.  Therefore, the Veteran should be requested to provide the necessary information and medical release authorization to allow VA to obtain any outstanding private treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated since January 2010. 

2.  Contact the Veteran and request that he identify any private medical providers who have treated him for his service-connected GERD, to include Riverside Internal Medicine and Family Care and Sentara General.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142 (Authorization and Consent to Release Information to VA).  Following receipt of the required release, obtain any relevant treatment records.  

3.  Following completion of the above, schedule the Veteran for a VA examination to determine the current severity of his service-connected gastroesophageal reflux disease.  The entire record must be provided to the examiner.  All indicated studies should be performed, and all findings set forth in detail. A complete rationale must be provided for all opinions expressed.

4.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



